Citation Nr: 0532769	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active service from October 1972 to July 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the RO, which denied 
entitlement to service connection for PTSD.

In August 2005, the veteran testified at a hearing before the 
undersigned, which took place at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran is alleging PTSD based on sexual assault in 
service.  The record thus far contains no corroborating 
evidence of sexual assault in service.  Nonetheless, her 
personnel records do confirm a change in duty assignment in 
April 1973, which is when she testified the incident 
occurred.  Her personnel records also corroborate the name of 
the supervisor (H. Smith) and identify him as a clothing 
sales store officer.  The April 1973 change in duty 
assignment was approved by the Lieutenant Colonel that she 
testified she told of the incident and who decided to move 
her to another location (J. Wright).

The medical records also show diagnoses of PTSD for many 
years, at least some of which are based, in part, on her 
report of the in-service incident.  The veteran reported the 
in-service incident to her treating VA physician in 1997, 
long before she filed her claim for compensation, which lends 
additional credibility to her current account of what 
happened during service.  Based on the change in duty 
assignment, the corroboration that the named individual was 
her supervisor during service, the consistency of her 
account, and the numerous diagnoses of PTSD, the Board 
concludes the duty to assist the veteran includes providing 
her a VA examination with an opinion as to the likelihood the 
alleged in-service incident caused her PTSD.

Also, the veteran testified that she received treatment at VA 
facilities in Tennessee and Georgia for many years after 
service.  Those records are not currently in the file.  The 
RO must also obtain all clinical records from the Chattanooga 
and Nashville VA Medical Center (MC) and from the Atlanta 
VAMC dated from July 1974 to December 1989.

Review of the VA records dated in the mid 1990s shows 
references to treatment at Jefferson Clearfield Mental Health 
since 1990, hospitalization at Dubois Hospital in the late 
1980s to early 1990s, and hospitalization in 1980 following a 
suicide attempt at Moc. Bend State Hospital.  To ensure the 
record is complete, the veteran should authorize VA to 
request these records.

Since the veteran receives regular treatment, the RO must 
associate with the claims file all VA clinical records dated 
from August 15, 2003 to the present.


Accordingly, the case is REMANDED RO via the AMC for the 
following development:

1.  Advise the veteran to submit to VA 
copies of any evidence in her possession 
relevant to her claim of entitlement to 
service connection for PTSD based on 
sexual assault and any other evidence she 
wishes to supply.

2.  The RO should associate with the 
claims file all VA clinical records dated 
from August 15, 2003 to the present from 
the Altoona, Clarksburg, and Pittsburgh 
VAMCs.

3.  The RO must associate with the claims 
file all VA clinical records from the 
Chattanooga, Nashville, and Atlanta VAMCs 
dated from July 1974 to December 1989.

4.  Request that the veteran provide 
authorization for VA to request her 
records from Jefferson Clearfield Mental 
Health, Dubois Hospital, and Moc. Bend 
State Hospital, as well as any other 
private provider or facility that she 
recalls providing her psychiatric 
treatment between 1974 and 1995.  The RO 
must then request these records, and 
notify the veteran if any records are not 
obtained.

5. After obtaining the above VA and 
private medical evidence, to the extent 
available, the RO should schedule a VA 
psychiatric examination to determine the 
etiology of the veteran's PTSD.  The 
examiner should state whether it is at 
least as likely as not that the veteran's 
PTSD was caused or aggravated by the 
reported in-service assault (being 
fondled and propositioned by her 
supervisor).  The examiner should 
discuss, as appropriate, the veteran's 
pre and post service sexual stressors, 
which are well-documented in the medical 
records in the claims file, as well as 
the pre and post physical abuse 
stressors, and what role these events, if 
any, have played in the veteran's PTSD.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
must indicate whether the examiner 
reviewed the claims file in conjunction 
with the examination.

6.  The RO should readjudicate the issue 
of entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran should be 
issued a supplemental statement of the 
case.  The veteran and her representative 
should be given the opportunity to 
respond to the supplemental statement of 
the case.

The veteran the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise her that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of her claim.  His 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

